SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March 30, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Extract of the Report of the Audit Committee of Companhia Siderúrgica Nacional - CSN Date: March 4, 2015 Report no. 113 The Audit Committee met to review the Company’s Financial Statements for the fiscal year ended December 31, 2014. The Committee than received the representatives of Deloitte Auditores Independentes, who presented the finalization process of the audit of the 2014 Financial Statements. After reviewing and discussing the audited Financial Statements and the Annual Management Report, the Audit Committee decided to recommend that the Board of Directors approve the audited Financial Statements for the fiscal year ended December 31, 2014. Antonio Bernardo Vieira Maia Fernando Perrone Yoshiaki Nakano Claudia Maria Sarti – Secretary Signatures Name Signature Fernando Perrone Yoshiaki Nakano Antonio Francisco dos Santos Claudia Maria Sarti - Secretary 1/1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 30, 2015 COMPANHIA SIDERÚRGICA NACIONAL By: /
